Citation Nr: 1727330	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-17 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been presented to reopen a claim of service connection for hypertension.

3.  Entitlement to service connection for hypertension to include as due to herbicide exposure and to include as secondary to PTSD.

4.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Abigail Herrin Clarkson, Attorney



ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Army from December 1963 to December 1983 with service in the Republic of Vietnam.

The above matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board observes that pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), mental health disability claims should be construed to include any mental health disability or symptoms that may be reasonably encompassed by the claimant's description of the claim.  Accordingly, based on evidence in the claims file raising the possibility of an alternative mental health diagnosis, the Board has recharacterized the Veteran's PTSD claim as service connection for an acquired psychiatric disorder to include PTSD.

Although initially appealed issues included entitlement to service connection for bilateral hearing loss, bilateral tinnitus, a back condition, and arthritis of the hand, the Veteran explicitly limited his May 2012 formal appeal to the issues of service connection an acquired psychiatric disorder, a bilateral knee condition, and hypertension.  As such, the Board's appellate review is limited to consideration of the claims as listed above.

The issues of new and material evidence to reopen a claim of service connection for an acquired psychiatric disorder, entitlement to service connection for hypertension, and entitlement to service connection for a bilateral knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2008 rating decision denied service connection for hypertension and the Veteran did not perfect an appeal.

2.  Evidence submitted since the October 2008 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision which denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received since the October 2008 rating decision and the claim of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of reopening his claim of service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is not necessary.

II. New and Material Evidence Claim

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  However, pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  In such a case, the claim is reopened and the former disposition of that case is reviewed de novo and readjudicated.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Here, although the Veteran's claim of service connection was originally denied in a March 1984 rating decision, he last filed to reopen his claim in September 2007, and AOJ denied entitlement to service connection based on a lack of new and material evidence in October 2008.  A review of the record reveals that in response to the October 2008 decision, the Veteran did not submit a timely appeal and nor did he submit additional evidence in support of his claim prior to the expiration of the appeal period; therefore, the Board finds that the October 2008 rating decision is a final decision requiring the submission of new and material evidence to reopen.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Here, the Board observes that the Veteran submitted a September 2010 lay statement indicating that he remembers seeing aircraft spraying Agent Orange outside the compound where he worked during his active duty service in the Republic of Vietnam, and has raised the theory of entitlement to service connection for hypertension based on herbicide exposure.  Although raising an alternative theory of entitlement is not normally sufficient to constitute material evidence for the purposing of reopening a previously denied claim, the Veteran's statements as to the presence of Agent Orange and in-service exposure was not previously considered by the AOJ.  In this regard, the Board notes that the Veteran's claim was initially denied in March 1984 because he did not have a current diagnosis of hypertension and there were no in-service treatment records documenting hypertension.  In October 2008, the AOJ found that the Veteran's 2006 to 2008 VA treatment records documenting treatment for essential hypertension were not sufficient to reopen the Veteran's previously denied service connection claim; consideration of service connection on the basis of herbicide exposure was not considered.  Accordingly, as the Veteran presented a statement indicating that he was personally exposed to Agent Orange during his active duty service, this statement constitutes an unestablished and not previously considered fact in support of entitlement to service connection in addition to the alternative theory of entitlement (as due to herbicide exposure) submitted.  Such evidence is sufficient to meet the low threshold of the second element of service connection, as outlined in McLendon v. Nicholson, 20 Vet. App. 79 (2006), requiring some evidence of an in-service event, injury, or other evidence of in-service incurrence.  Accordingly, the Veteran's September 2010 lay statement constitutes new and material evidence, and the Veteran's claim of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


ORDER

New and material evidence in support of entitlement to service connection for hypertension has been submitted and the claim is reopened; to this extent only, the claim is granted.  


REMAND

New and Material Evidence to Reopen a Claim of Entitlement to Service Connection for an Acquired Psychiatric Disorder

In a May 2012 statement in support of the Veteran's formal appeal, his representative at that time indicating that he was currently receiving treatment at a local Vet Center.  According to the VA Administrative Procedure Manual (BVA Manual), Vet Center medical records are considered to be federal records in the constructive possession of VA.  See M21-1 Part III, Subpart iii, 1.C.4.j; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  Although the Board notes that at this time it does not appear that new and material evidence has been received to reopen the Veteran's claim for an acquired psychiatric disorder, remand of this claim is required for the procurement of any outstanding Vet Center records identified by the Veteran.

Entitlement to Service Connection for Hypertension

A review of the record reveals that the Veteran has a current diagnosis of hypertension.  Additionally, as discussed above, the Veteran has submitted new and material evidence of in-service incurrence that is also sufficient to meet the low threshold required to trigger VA's duty to provide a VA medical opinion.  See generally McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Board notes that for cases involving herbicide exposure, even if the claimed condition is not included on the list of diseases presumptively service-connected due to herbicide exposure, the Veteran may still claim a disability as directly caused by herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, remand of the Veteran's hypertension claim is required for provision of an etiology opinion addressing whether a medical nexus exists between the Veteran's hypertension and the in-service event as claimed.  Moreover, all theories raised with regard to any medical relationship that may exist between the Veteran's high cholesterol, triglycerides, low Hematocrit, anemia, or vitamin B12 or folic acid insufficiency, as advanced in the August 2014 Notice of Disagreement should be addressed by the examiner providing the etiology opinion.

Additionally, the Board observes that in a February 2013 letter, the Veteran, through his representative at that time, advanced the theory that the Veteran's hypertension is secondary to his PTSD and submitted several article abstracts and other sources in support of this theory.  However, the Board notes that entitlement on such a basis is intertwined with the issue of new and material evidence for entitlement to a psychiatric disorder and need only be addressed if that claim is reopened and subject to additional adjudication.

Entitlement to Service Connection for a Bilateral Knee Condition

The Veteran's service treatment records are positive for complaints of knee pain and positive for diagnosis of bilateral knee tendonitis.  A review of the record reveals that the Veteran submitted statements with his May 2012 formal appeal as well as through a statement submitted by his then-representative in February 2013, indicating that the etiology opinion provided by the October 2011 VA examiner did not adequately address the Veteran's contentions with regard to his bilateral knee condition.  Specifically, the May 2012 formal appeal clarified that the Veteran was not seeking service connection for his bilateral knee condition on the basis of herbicide exposure, but that he was entitled to service connection on both a direct and presumptive basis.  In support of this, the Veteran indicated that he believes that his in-service findings and treatment with regard to his bilateral knees show an early onset of weakness of deterioration of the knees leading to later onset arthritis.  The Veteran expanded on this theory of entitlement in the February 2013 letter submitted by his then-representative, by pointing out his twenty years of military service and the fact that he never filed a workers' compensation claim during the course of his civilian occupation; this is relevant to the extent that the October 2011 VA examiner provided a negative etiology in part due to the Veteran's history of getting up and down from garbage trucks and other big trucks over the course of the previous 20 years or more as a civilian.  The February 2013 letter also advanced the theory that the Veteran's in-service complaints may have predisposed him to the development of his current knee condition.  The October 2011 VA examiner did not specifically address this predisposition theory, but did discuss that there was no history of knee pain post-service until several decades after service, and no evidence of a chronic knee condition between the Veteran's active duty service and his post-service knee pain treatment.

Based on forgoing, the Board finds that remand for a supplemental opinion addressing the theory that the Veteran's in-service diagnosis of bilateral knee tendonitis caused permanent knee weakness or other abnormality that later caused his current condition of degenerative joint disease of the bilateral knees is required to address the Veteran's theory as summarized above. 

Finally, the Board finds that because there is evidence of VA and private post-service medical treatment, all outstanding relevant VA treatment records should be procured and a release authorization provided to the Veteran for procurement of any outstanding private treatment records he may want to be procured on his behalf.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's relevant outstanding VA treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Procure any outstanding Vet Center records relevant to the Veteran's acquired psychiatric disorder claim.  If necessary, contact the Veteran, and ask that he identify the location of the Vet Center where he receives treatment as well as the approximate dates of treatment.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

3. Provide the Veteran with a release authorization for any outstanding private medical records pertinent to disabilities currently on appeal.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

4. Then after the additional medical records are obtained, make a preliminary determination as to whether new and material evidence sufficient to reopen the Veteran's acquired psychiatric disorder has been procured, and if the Veteran's claim is reopened, adjudicate the underlying service connection claim. 

5. Schedule the Veteran for an examination with an appropriate clinician for his hypertension to be conducted after the development listed above in (1)-(3) has been completed, and in conjunction with the development listed above in (4).  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner must provide opinion as to the following: whether it is at least as likely as not (50 percent or greater probability) that: (1) the Veteran's hypertension began during active service; (2) is related to an incident of service; (3) began within one year after discharge from active service; or (4) was directly caused by exposure to herbicides.  The examiner is advised that it is insufficient to conclude that hypertension was not directly caused by herbicide exposure solely because it is not on the list of diseases presumptively associated with herbicide exposure.   Additionally, the examiner should address the theories raised by the Veteran's representative in the August 2014 Notice of Disagreement.

c. If any only if it is determined that the Veteran's acquired psychiatric disorder is service related and the hypertension examiner determines that the Veteran's hypertension was not directly caused by service, determine whether it is at least as likely as not that it is proximately due to or the result of any service related acquired psychiatric disorder.  In providing this opinion the materials submitted by the Veteran's representative in February 2013 should be reviewed and discussed, along with any other relevant evidence submitted.

d. If the examiner determines that the Veteran's hypertension is not due to or the result of any service related acquired psychiatric disorder, determine whether it is at least as likely as not that it was aggravated beyond its natural progression by any service related acquired psychiatric disorder.  In providing this opinion the materials submitted by the Veteran's representative in February 2013 should be reviewed and discussed, along with any other relevant evidence submitted.

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

6. Return the Veteran's claims file to the examiner who conducted the October 2011 bilateral knee examination or a similarly qualified clinician to provide a supplemental opinion.  A new examination is only required if deemed necessary by the examiner.

a. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c. After consideration of the Veteran's theory of entitlement submitted in his May 2012 formal appeal and the February 2013 letter discussed above, the examiner must provide the following opinion:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's in-service bilateral knee symptoms and treatment caused permanent knee weakness or other knee abnormality that resulted in the development of the Veteran's current bilateral knee condition.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

7. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

8. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


